Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 17, 2017

The Court of Appeals hereby passes the following order:

A17A1331. DUNCAN v. STATE.

      The Appellant’s enumeration of errors and brief was due in this Court on April
3, 2017. On April 6, 2017, this Court ordered the Appellant to file his brief and
enumeration of errors or to seek an extension of time for good cause shown no later
that April 17, 2017. Appellant did not comply. He did, however, move for leave to
file an out-of-time brief on May 9, 2017, contending that he did not receive electronic
notification that this case had been docketed.
      Our email logs show that notice of docketing was electronically sent to and
received by Appellant’s counsel on March 13, 2017. Our logs also show that
electronic notice of the order to file was electronically sent and received on April 6,
2017. Moreover, our records show that a Notice of Appearance filed by the Assistant
District Attorney, which displayed the appellate case number, was mailed to the
Appellant’s attorney at his Covington, Georgia office’s street address on the same day
that this case was docketed in this Court. Because the appellant has not shown good
cause to file an out-of-time brief, the motion is hereby DENIED. Further, because the
appellant has not complied with the court’s order to timely file his brief and
enumeration of errors, this appeal is hereby DISMISSED.
      The Clerk is directed to send a copy of this order to Duncan, as well as to his
attorney, John L. Strauss. Strauss is likewise directed to forward a copy of this order
to his client. Rowland v. State, 264 Ga. 872, 876 (2) (452 SE2d 756) (1995). Pursuant
to Reese v. State, 216 Ga. App. 773 (456 SE2d 271) (1995), Duncan is further
advised: As stated above, your appeal has been dismissed because your brief and
enumeration of errors was not timely filed. If you have decided that you no longer
wish to appeal, you need not do anything more. However, if you still wish to appeal,
you may have the right to an out-of-time appeal, but in order to obtain such, you must
request an out-of-time appeal in the trial court. If your motion for an out-of-time
appeal is granted, the trial court should appoint an attorney for you if you want an
attorney but cannot afford one. If your motion for out-of-time appeal is denied, you
may appeal the denial to this Court within 30 days of the trial court’s decision.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/17/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.